DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 4/10/2019, 5/21/2019, and 2/25/2021 are being considered by the examiner.

Claim Objections
Claims 2-18 are objected to because of the following informalities:  each claim should start with the word “The” as they are dependent claims. 
Claim 17
The recitation “has at a holder head two mounting surfaces” is awkward.  Consider revising.
The recitation “which surfaces include in wedge-shaped arrangement an acute angle (α) with one another” is awkward.  Consider revising.
In line 5 there is an extraneous “(“.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-18 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
Some examples:
Claim 1 -
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “optical workpieces”, and the claim also recites “spectacle lenses” which is the narrower statement of the range/limitation. . The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 
It is unclear where the body of the claim starts as there is not a clear transition word such as “comprising”.
Recites a sensor equipment “is movable outside the work chamber”, however, no structure has been set forth which can accomplish this functional limitation.  In contrast, claims 3-5 set forth sufficient structure for this limitation.
Claim 2 - is the base frame being positively recited?  Currently it is only within a functional limitation with respect to the sensor holder.
Claim 3 - is the linear guide being positively recited?  Currently it is only within a functional limitation with respect to the sensor holder.
Claim 7 - is the cover being positively recited?
Claim 9 - is the seal being positively recited?
Claim 12 - is a spring being claimed?
Claim 13 - is the proximity switch being positively recited?
Claim 14 - recites “the frame of the device”, however, there have previously been established “a supporting frame” and “a holding frame”.  Which frame is being referred to?  Is this a new frame?
Claim 15 - recites “two sensor arrangements”, however, claim 1 has previously set forth “at least one contactlessly operating sensor arrangement”.  Are the “two sensor arrangements” further defining the previously established “at least one…sensor arrangement”, or are these separate and distinct sensor arrangements?
Claim 17 - recites “a respective one of the sensor arrangements”, however, only “at least one contactlessy operating sensor arrangement” has previously been established.  Is this claim attempting to set forth more than one sensor arrangements?
Claim 18 - recites “each of the sensor arrangements”, however, only “at least one contactlessy operating sensor arrangement” has previously been established.  Is this claim attempting to set forth more than one sensor arrangements?

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the Objections and/or Rejections under 35 U.S.C. 112(b), set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Drain et al., Wallenford et al. ‘061, and Wallenford et al. ‘720 have been cited as teaching devices for processing optical workpieces that comprise multiple tool and workpiece holders and have a processing area with an openable door.  Schafer et al. has been cited for teaching a device for processing optical workpieces that comprises multiple tool and workpiece holders and also comprises a sensor on the tool holder to measure the workpiece.  Yamamoto teaches a measuring device to measure the state of a tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723